DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 10/25/2021.
Claims 1-48 are pending, with claims 7-12, 19-24, 31-36, and 43-48 being withdrawn. 

Response to Arguments
Applicant's election with traverse of Group I (claims 1-6, 13-18, 25-30, and 37-42) in the reply filed on 10/25/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden and more specifically, Applicant asserts that “[t]he UE clock synchronization status would be easily ascertainable in any prior art discovered in the Examiner’s search of Group I.” (see page 1 of Applicant’s remarks filed on 10/25/2021). In response, Examiner notes that the prior art of Saiwai (which was used in Examiner’s search of Group I” did not in fact result in ascertaining the UE clock synchronization status limitation which is what differs between Group I and Group II. Furthermore, Examiner notes that the synchronization status limitation is not, in fact, an obvious variant and on page 3 of Examiner’s restriction requirement, Examiner indicated that “..if Applicant is of the opinion that the subcombination Inventions I and II are in fact obvious variants of each other, Examiner requests that Applicant specifically state this on the record.” (emphasis in original). Since Applicant did not state that Inventions I and II are obvious variants of each other in Applicant’s response of 10/25/2021, Examiner takes this to further support that they are not obvious variants of each other. Finally, Examiner performed an additional search for the limitation that causes Groups I and II to differ and found that it would require the application of additional prior art. 
As such, the restriction requirement is still deemed proper and is therefore made FINAL.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “means for establishing,” “means for estimating,” and “means for determining” in claims 13 and 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, claim limitations “means for estimating” and “means for determining” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (as discussed above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Mere reference to a general purpose computer or processor (as in paragraph 97 of Applicant’s published specification) is inadequate because there is no corresponding algorithm that could transform the general purpose computer into a special purpose computer programmed to perform the disclosed algorithm (see MPEP 2181(II)(B)). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 13-18, 25-30, and 37-42 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Saiwai (USPAN 2019/0053305).
 	Consider claims 1, 13, 25, and 37, Saiwai disclose a method of operating a user equipment (UE) (see paragraphs 5-6 and 190-197, wherein disclosed is said method), a user equipment (UE), comprising means for (see the UE in figure 5), a user equipment (UE), comprising a memory, at least one transceiver, and at least one processor coupled to the memory and the at least the transceiver (see the UE in figure 5 and paragraph 227: the UE comprising said memory, transceiver, and processor), and a non-transitory computer-readable medium containing instructions stored thereon, which, when executed by a user equipment (UE), cause the UE to perform actions (see figure 5 and paragraph 227: said CRM executed by a UE), to: 
 	establish, with a peer sidelink UE, at least one sidelink communications link that each comprises one or more hops (see paragraphs 5-6, wherein disclosed is said establishing); 
 	estimate, while the UE is synchronized with respect to a network clock, a propagation delay between the UE and the peer sidelink UE based in part upon a relationship between a propagation time, between the UE and the peer sidelink UE, and (see paragraphs 148-149 and 166-169, wherein disclose dis said estimating); and 
 	determine, while the UE is synchronized with respect to the network clock, a reference timing based on the estimated propagation delay (see paragraphs 124, 141, 149, and 168, wherein disclosed is said determining).

	Consider claims 2, 14, 26, and 38, Saiwai discloses that the network clock is for a Global Navigation Satellite System (GNSS) or a terrestrial network (see paragraphs 95 and 197: GNSS).

	Consider claims 3, 15, 27, and 39, Saiwai discloses that the relationship is determined locally at the UE, or wherein the relationship is crowdsourced from one or more other UEs, or a combination thereof (see paragraphs 124, 141, 149, and 168).

 	Consider claims 4, 16, 28, and 40, Saiwai discloses that the estimating estimates the propagation delay as a function of a current RSRP based on the relationship (see paragraphs 135 and 190-197).  

 	Consider claims 5, 17, 29, and 41, Saiwai discloses that the current RSRP is measured with respect to a sidelink synchronization signal (see paragraphs 135 and 190-197). 

(see paragraphs 135, 148, 149, 166-169, and 190-197).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMAL JAVAID/

Primary Examiner, Art Unit 2412